Citation Nr: 0127045	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00-07 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


REMAND

The veteran had active service from November 1966 to August 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

This appeal stems from an initial grant of service 
connection, in December 1999, for bipolar disorder.  The RO 
made that grant of service connection effective June 14, 
1996, based upon a claim filed at that time.  The Board notes 
that, in the course of this appeal, substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52695-52707 (1996).  Where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. at  312-
13.  

It appears that the RO in assigning an initial evaluation to 
the veteran's disability considered only those criteria in 
effect as of November 1996.  Neither the December 1999 rating 
decision, which assigned the evaluation now at issue, nor the 
subsequent statement of the case and supplemental statement 
of the case reference the rating criteria utilized prior to 
November 1996.  Proper development of this claim must include 
consideration by the RO of the applicable criteria, and those 
criteria, furthermore, should be set forth in a supplemental 
statement of the case.  See 38 C.F.R. §§  19.29, 19.31.

A VA examination conducted in March 2001 resulted in a 
diagnosis of bipolar disorder, moderate, partially controlled 
with medication and a global assessment of functioning (GAF) 
evaluation of 60.  The examination report contains a 
statement that "[t]he veteran asserts that his current 
unemployment is due to the effects of the bipolar disorder 
[from] which he has suffered for many years.  I agree with 
the veteran's view as I see that his symptoms have caused 
clinically significant distress and impairment in the social 
and occupational areas of his functioning."  The comment 
potentially raises some question concerning the veteran's 
employability.  On the other hand, the significance to be 
attributed to the examiner's remarks in this respect is not 
wholly clear given the vague character of the comment and the 
relatively high GAF evaluation assigned by the examiner.  
Clarification by the examiner of this comment, therefore, is 
warranted.  Notably, the examiner indicated in the report 
that no records were available prior to the time of the 
interview.  The examiner should be afforded an opportunity to 
review the medical evidence associated with the claims file 
prior to forming a conclusion.  

Finally the Board observes that there may be additional 
records that need to be obtained.  A March 2001 VA 
examination report indicates that the veteran was 
hospitalized in June 1996.  The claims file, however, does 
not contain any records of such hospitalization.  
Furthermore, a treating physician, Dr. M, in June 1999, 
submitted records dating back to 1997, but did not include 
records dating back to 1996.  The claims file also contains 
no records of treatment by Dr. M after June 1999.  

The Board finally observes that on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

This case is REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should contact the veteran and request 
information concerning treatment received 
for bipolar disorder dating back to June 
1996.  Thereafter, the RO should obtain 
any additional records of treatment, 
including any records of hospitalization 
and any records of treatment by Dr. M 
during the relevant time frame.  The RO's 
attention is directed to the paucity of 
records of treatment received through Dr. 
M during 1996, as well at the lack of 
more current records of treatment by that 
same physician, and the lack of a June 
1996 hospitalization discharge report. 

3.  The RO should forward the claims 
file, together with a copy of this 
remand, to the examiner who conducted the 
March 2001 examination.  That examiner 
should be requested to clarify the 
comment wherein the examiner expressed 
agreement with the veteran's opinion that 
"current unemployment is due to the 
effects of bipolar disorder."  The 
examiner should reconcile this opinion 
with the GAF evaluation of 60 assigned 
and the examiner's characterization of 
the veteran's impairment as "moderate."  
If the examiner is unavailable, the RO 
should afford the veteran an examination 
by another examiner for the purpose of 
ascertaining the severity of bipolar 
disorder.  In that case, the examiner's 
report should include a GAF evaluation 
that reflects the impairment exclusively 
attributable to bipolar disorder.  The 
examiner should also offer an opinion as 
to the whether bipolar disorder renders 
the veteran unemployable.  The claims 
file must be available to the examiner 
for review. 

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  The RO 
must consider the rating criteria in 
effect prior to November 1996, as well as 
those criteria currently in effect.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  
Applicable regulations must include the 
rating criteria for bipolar disorder in 
effect prior to November 1996.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




